Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendments
Claims 1-43, 48 and 54 have been canceled.
Claims 44, 57 and 63 have been amended.
Claims 44-47, 49-53 and 55-65 are pending examination.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 44-46, 49-53, 56-59 and 61-63 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by SEED et al (US 2018/0270295).
	
	a.	Per claim 44, SEED et al teach a first device for establishing a communication hierarchy among a plurality of devices in an Internet of Things environment, the communication hierarchy including one or more parent-child relationships among the plurality of devices defining communication paths to be used for communication between devices on different levels of the communication hierarchy, the first device comprising: 
at least one processor [paras 0437-439, 0443]; and 

at least one memory, the at least one memory containing instructions executable by the at least one processor [paras 0437-438, 0443] such that the first device is configured to: 

receive, from a configurator component, a configuration request to establish a parent-child relationship with a second device of the plurality of devices [paras 0108, 0272-273, 0279, 0285, 0292-293, 0297, 0362—configuration request for establishment of a parent-child with resources of prioritized rank of IoT devices and parent-child relationship]; and 

send, to the second device, an establishment request to establish the parent-child relationship with the second device, wherein establishing the parent-child relationship includes establishing a connection between the first device and the second device usable for communication along a communication path in the communication hierarchy [paras 0090, 0092, 0294-295, 0300, 0305-306, 0327, 0332-333, 0358, 0362, 0374—request to establish transaction with targeted IoT device according to prioritized policy and parent-child relationship], wherein 
 
the first device is configured to communicate with at least one of the second device or the configurator component using low energy radio technology [Figures 12 and 27; paras 0105-109, 0421, 0426, 0446—DSLT service communication from first device to an IoT device via radio technology, Bluetooth], 

the first device is not the configurator component and does not comprise the configurator component [Figures 11-12, 21-22 and 27; paras 0108-109, 0421—IoT DSLT service is not the configurator and is separate from the application configuration component], and 

the second device is not the configurator component and does not comprise the configurator component [Figures 11-12, 21-22 and 27; paras 0108-109, 0421—IoT device or gateway is not the configurator and is separate from the application configuration component], wherein 

the first device is in a parent-child relationship with a third device of the plurality of devices [Figures 12, 21-22 and 27; para 0362—DSLT service in communication with another IoT device of the plurality of IoT devices], and 

the first device is further configured to: receive a message from the second device via the connection established between the first device and the second device [Figures 12, 21-22 and 27; para 0362—receiving message from IoT device or gateway via the established configuration with the DSLT service]; and 

forward the message to the third device via a connection established between the first device and the third device [Figures 12, 21-22 and 27-28; paras 0135, 0294-302, 0362, 0421—forwarding messages to the other IoT device via connection established with DSLT service]. 

Claims 52, 57 and 63 contain subject matter substantially equivalent to the limitations of claim 44 and are therefore rejected under the same basis.
b.	Per claim 45, SEED et al teach the first device of claim 44, wherein the first device corresponds to a parent device and the second device corresponds to a child device of the parent-child relationship [Figures 11-12, 21-22 and 27-28; paras 0090, 0092, 0135, 0294-302, 0362, 0421—parent-child communication relationship between parent resource and child resource, e.g. server and IoT device].
c.	Per claim 46, SEED et al teach the first device of claim 44, wherein the configuration request includes configuration information required by the first device to establish the parent-child relationship with the second device, and the configuration information includes at least one of identification information of the second device and security information required for establishing the connection with the second 3371 of PCT/EP2018/053011Preliminary Amendment Attorney Docket: 3602-2035US1device [paras 0005, 0140, 0143-144, 0294, 0298, 0300, 0320-323—configuration request includes identifier and policy attributes/parameter required for connection establishment].
Claims 53 and 58-59 contain subject matter substantially equivalent to the limitations of claims 45-46 and are therefore rejected under the same basis.
d.	Per claim 49, SEED et al teach the first device of claim 44, wherein the first device has an Internet connection, and wherein the first device is further configured to: receive a message from the second device via the connection established between the first device and the second device; forward the message to a remote entity via the Internet connection; and receive, from the configurator component, connectivity information for accessing the remote entity via the Internet connection [Figures 12, 21-22 and 27; paras 0077, 0362, 0423—DSLT service in communication with another IoT device of the plurality of IoT devices via Internet connection for remote access].
e.	Per claim 50, SEED et al teach the first device of claim 44, wherein, when the first device corresponds to a parent device and the second device corresponds to a child device of the parent-child relationship, the first device is further configured to: 4371 of PCT/EP2018/053011Preliminary Amendment Attorney Docket: 3602-2035US1monitor a status of the second device; and report the status of the second device [paras 0005, 0106, 0110, 0268, 0310—detection and identification of status of resource and transaction].
f.	Per claim 51, SEED et al teach the first device of claim 50, wherein the status of the second device is determined to be offline when it is detected that the parent-child relationship between the first device and the second device is broken [paras 0094-96, 0100, 0106-107, 0111, 0285—detection of failed connection and parent-child relationship, device not being available].
g.	Per claim 56, SEED et al teach the second device of claim 52, wherein the first device is in a parent-child relationship with a third device of the plurality of devices, the parent-child relationship with the third device being consecutive to the parent-child relationship with the second device, and wherein the second device is further configured to: second a message to the first device via the connection established between the first device and the second device, the message being dedicated for further delivery from the first device to the third device via a connection established between the first device and the third device [Figures 12, 21-22 and 27-28; paras 0135, 0294-302, 0362, 0421—forwarding messages to the other IoT device via connection established with DSLT service].
h.	Per claim 61, SEED et al teach the configurator device of claim 57, wherein the configurator device is further configured to: send to the second device an instruction for configuring the second device to accept from the first device an establishment for establishing a parent-child relationship [paras 0090, 0092, 0294-295, 0300, 0305-306, 0327, 0332-333, 0358, 0362, 0374—sending instructions targeted IoT device according to prioritized policy and parent-child relationship with DSLT service].
i.	Per claim 62, SEED et al teach the configurator device of claim 57, wherein the configurator device is further configured to: receive, from at least one of the first device and the second device, a notification on7371 of PCT/EP2018/053011 Preliminary Amendment Attorney Docket: 3602-2035US1completion of establishment of the parent-child relationship between the first device and the second device; and obtain, from a device management component, parenting information defining the one or more parent-child relationships of the communication hierarchy, wherein the configuration request is generated based on the parenting information [page 7-8 Tables 2-3, paras 0100, 0191-192, 0307, 0312, 0334, 0356, 0399, 0401, 0413—notification and confirmation of connection commit and completion for resource management and policy prioritization according to configuration information].


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 47, 55, 60 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable SEED et al (US 2018/0270295) in view of BRITT et al (US 2018/0116004).

a.	Per claim 47, SEED et al teach the first device of claim 44 and broadcasting (para 0425), as applied above, yet fail to explicitly teach wherein the configuration request includes configuration information required by the first device to establish the parent-child relationship with the second device, and the first device is further configured to: detect a broadcast announcing presence of the second device; and match the configuration information with information included in the broadcast to verify an identity of the second device. However, BRITT et al teaches configuration of connected IoT devices, broadcast and advertisement discovery [paras 0049, 0227-230]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of SEED et al and BRITT et al for the purpose of broadcasting the advertisement announcement of the child device and associating the configuration information with the identified device which enables establishment of parent-child relationship based on detection of the broadcasted presence of the child device, which is obvious in the networking art.
Claims 55, 60 and 65 contain subject matter substantially equivalent to the limitations of claim 47 and are therefore rejected under the same basis.
b.	Per claim 64, SEED et al and BRITT et al teach the first device of claim 47, SEED et al further teach the device wherein the first device is configured to send the establishment request to the second device upon verifying the identity of the second device [paras 0438, 0448—security and authentication based on session credentials; BRITT et al: paras 0062, 0065, 0068, 0106—verification process of device].


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
DONG et al (US 2015/0227618)

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448